Opinion by
Judge Wilkinson,
This is an appeal by the Commonwealth from the decision of the Court of Common Pleas of Allegheny County which restored appellee’s operator’s license. The license had been suspended by the Secretary of Transportation because, by the Secretary’s computation, on being convicted on September 30, 1970, and thereby being assessed six points, the appellee had accumulated 12 points. The lower court properly found appellee to be entitled to two additional point credits, thus reducing the accumulation to 10 points, one below the 11 points requiring suspension.
The decision of the lower court is affirmed, for on the computation presented to this Court, it is clear that the Commonwealth failed to reduce appellee’s accumulation of points from eight to five when his license was restored April 8, 1969. Such reduction is mandated by Section 619.1 (m) of The Vehicle Code of 1959, Act of April 29, 1959, P. L. 58, as amended, 75 P.S. §619.1 (m). Therefore, using either the lower *534court’s method of recomputation or the above, appellee has fewer than the required 11 points for suspension.
Affirmed.